Citation Nr: 0332619	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

(The issues of service connection for hypertension, hearing 
loss, and jungle rot will be addressed in the remand appended 
to this decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for PTSD 
with an evaluation of 50 percent disabling, effective October 
31, 2000.  The veteran filed an NOD with this decision, 
stating that his disability was more severe.   

In June 2003 a hearing was held before the undersigned 
Veterans Law Judge sitting at Atlanta, Georgia.  

The Board notes that the veteran has submitted additional 
evidence in support of his claim directly to the Board, that 
such evidence was accompanied by waivers of adjudication by 
the agency of original jurisdiction, and that the waivers 
were signed by the veteran.       


FINDING OF FACT

The veteran's PTSD has resulted in total social and 
occupational impairment since the date of his claim on 
October 31, 2000.




CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.         

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's August 2002 statement of the case 
(SOC) informed him of the criteria necessary in order to 
establish entitlement to an increased evaluation for his 
service-connected PTSD.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, an August 2001 
RO letter, sent to the veteran in conjunction with his claim 
of entitlement to service connection for PTSD, informed him 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, stating further that 
VA would help him to get such things as medical records, 
employment records, or records from other Federal agencies.  
The letter stated, though, that the veteran had to give VA 
enough information about such records to enable VA to request 
them for him from the person or agency that had the records.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
his claim.  In this regard, the veteran was afforded a VA 
examination in March 2002.  This reports has been associated 
with the claims folder and considered in conjunction with the 
veteran's claim on appeal.  

There are no obtainable records regarding his claim of 
entitlement to an increased evaluation for his service-
connected PTSD referenced by the veteran that have not been 
obtained and considered in conjunction with the veteran's 
claim on appeal.  Given the foregoing, the Board finds that 
VA has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).     

Therefore, the aforementioned decision by the Court of 
Appeals for the Federal Circuit is of no consequence in the 
instant case.  Simply put, although the June 2001 letter 
incorrectly listed the time frame within which he was to 
submit evidence pertinent his claim, more than one year has 
elapsed since the issuance of that letter.  He was informed 
that he needed to submit additional evidence in order to 
substantiate his claim and also of what VA would do to assist 
him in that endeavor.      Thus, to provide notice to the 
veteran at this time that he has an additional one year to 
submit evidence would do nothing more than unnecessarily 
delay appellate consideration of his appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted, especially as the maximum benefit 
on appeal has been awarded to the veteran.  

				II.  PTSD Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from October 31, 2000 to the 
present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently rated, thereby warranting a 
higher rating.  

A mental status examination report by Dr. Kusuma S. Rao, 
submitted with the veteran's claim in October 2000, notes 
that the veteran was alert, oriented times four, cooperative, 
coherent, intelligent, and honest.  He complained of lack of 
sleep, loss of appetite, easy agitation, and severe 
intolerance for strangers and crowds.  The veteran reported 
that his sleep problems were due to ongoing nightmares 
centered on his war experiences.  It was further reported 
that he was confused between reality and flashbacks.  The 
veteran denied suicidal or homicidal ideations or auditory or 
visual hallucinations, though it was noted that his memory 
was clouded due to anxiety and his judgment was questionable.  
He was diagnosed with PTSD, chronic, severe, continuous, and 
his GAF was listed as 60.  

The veteran submitted to a VA examination in March 2002.  In 
the examination report, it was noted that the veteran had 
been unable to maintain steady employment and that his last 
regular job had been terminated about two years prior.  The 
report noted that he was taking Remeron and Temazepan.  He 
was also reported to have had problems sleeping and a 
tendency to isolate himself.  Upon examination, he was noted 
to be well-oriented in all spheres.  Although he was able to 
remember three words after five minutes and his did the 
serial seven subtractions quickly and without mistakes, he 
did have problems remembering any more than the last two 
presidents.  His affective responses were very limited, but 
there was no flatness of expression.      
His mood appeared generally depressed and he admitted to 
flashbacks and nightmares relating to his experiences in 
Vietnam.  He was also reported to have a startle reaction to 
unexpected noises.  His thought processes were unremarkable 
and his speech was fine.  He did not have clear-cut 
delusions, nor did he ever have any hallucinations.  The 
veteran reported having some homicidal ideation, but 
seemingly without any intent.  He was reported to have 
difficulty controlling his impulses and he tries to avoid 
crowds.  His insight and judgment were fairly appropriate.  
He was diagnosed with PTSD, severe and chronic and his GAF 
was listed as 49.     

In an undated letter by Dr. Rao, she stated that the 
veteran's GAF was 50 and that his prognosis was guarded.  She 
stated further that the veteran was treated through bimonthly 
psychotherapy sessions and medications management.

In a letter dated in June 2003, Dr. Rao noted that although 
the veteran had made progress in his sleeping and self-care 
abilities, he had not made any progress in surviving gainful 
employment in any kind of job.  The doctor stated that the 
veteran continued to deal with sadness and stresses centered 
around PTSD during the daytime, which it was stated, seems to 
have affected him medically.  The doctor recommended that the 
veteran not get involved in any job situation until he shows 
a clinical improvement, if such was possible.    

At the June 2003 hearing, the veteran testified that he 
stayed by himself all the time and that when he was working 
he could not get along with his co-workers.  He also stated 
that he was involved in a number of fights.  His spouse 
stated that the veteran was very short-tempered and that she 
had seen him become physically violent.  She also stated that 
she had never seen the veteran sleep a full eight hours at 
night in the ten years she had been with him.  She indicated 
that the longest stretch the veteran sleeps is about three 
hours on an average night.  In regards the veteran's 
employment history, the veteran's spouse stated that the 
veteran had a hard time with employment because of his 
inability to be around other people.  Finally, the veteran's 
spouse indicated that the veteran would often wake up 
sweating profusely and that he sometimes screamed out in his 
sleep.  The other witness at the hearing testified that he 
was the veteran's only friend.  Finally, he also stated that 
the veteran had a short temper and that he had witnessed 
outbursts by the veteran.     

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from 
the date of service connection.  In evaluating the evidence 
in this case, the Board notes that the veteran's GAF scores 
have ranged from 60 to 49.  Under DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV), a GAF 
range from 51 to 60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF range of 41 to 50 is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).

The Board finds that the evidence of record establishes that 
the veteran's PTSD more closely approximates total social and 
occupational impairment since the date of claim.  The 
evidence demonstrates that, due to his PTSD, the veteran has 
almost no social relationships and, additionally, that the 
severity of his PTSD symptoms has been shown to severely 
affect his industrial relationships to the point of total 
impairment.  The March 2002 VA examination report noted that 
the veteran had not had a regular job in about two years.  In 
this regard, the June 2003 letter from Dr. Rao, who has 
treated the veteran throughout the duration of his period of 
entitlement, stated that the veteran had not made any 
progress in surviving gainful employment in any kind of job.  
The Board notes that the veteran's symptoms are different 
from, but consistent with those enumerated in the rating 
criteria for a 100 percent rating under 38 C.F.R. § 4.130.  
The United States Court of Appeals for Veterans Claims in 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), noted the 
"such symptoms as" language in the rating criteria under 38 
C.F.R. § 4.130 and held that "the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with the regulation, to find the presence of all, 
most, or even some, of the enumerated symptoms is unsupported 
by a reading of the plain language of the regulation".   
    
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the evidence of 
record strongly suggests that the veteran's PTSD has more 
nearly resulted in total social and occupational impairment 
since the date of claim, which was October 31, 2000.  The 
Board, therefore, grants a 100 percent schedular rating for 
PTSD.  


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations which govern monetary awards.


REMAND

By a November 2001 rating action, the RO denied service 
connection for hypertension, hearing loss, and jungle rot, in 
addition to denying the veteran's claim of entitlement to 
service connection for PTSD.  The appellant expressed his 
disagreement with this decision.  However, the RO has not 
issued a statement of the case as to the denial of service 
connection for hypertension, hearing loss, and jungle rot, 
and no appeal has been perfected.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Therefore, this case is REMANDED for 
the following action:

The RO should issue the appellant and his 
representative a statement of the case with regard 
to the issues of entitlement to service connection 
for hypertension, hearing loss, and jungle rot.  
The appellant should be informed of the actions 
necessary to perfect an appeal on that issue.  If, 
and only if, an appeal is perfected, the case 
should then be sent to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



